1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9    DRESDEN MICHAEL WILLIAMS,                           Case No. 2:18-cv-01297-MMD-GWF
10                                      Petitioner,                      ORDER
            v.
11
     JERRY HOWELL, et al.,
12
                                    Respondents.
13

14          Good cause appearing, respondents’ motion for enlargement of time (ECF No. 9)
15   is granted nunc pro tunc to November 16, 2018. Respondents will have until November
16   26, 2018, to file their index of exhibits and exhibits in support of their motion to dismiss.
17   Petitioner will have thirty days from the filing of the exhibits and index of exhibits to file a
18   response to the motion to dismiss.
19          DATED THIS 19th day of November 2018.
20

21                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
